[Cite as Enervest Operating, L.L.C. v. Aloi, 2014-Ohio-3447.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


ENERVEST OPERATING, L.L.C., et al.,                      :      MEMORANDUM OPINION

                Plaintiffs-Appellees,                    :
                                                                CASE NO. 2014-P-0021
       - vs -                                            :

JOSEPH R. ALOI, et al.,                                  :

                Defendant-Appellant.                     :


Civil Appeal from the Court of Common Pleas, Case No. 2013 CV 00416.

Judgment: Appeal dismissed.


John K. Keller and Jonathan P. Corwin, Vorys, Sater, Seymour and Pease, LLP, 52 East
Gay Street, P.O. Box 1008, Columbus, OH 43216-1008 (For Plaintiffs-Appellees).

Joseph R. Aloi, pro se, 7807 State Route 303, Windham, OH                   44288 (Defendant-
Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     On May 13, 2014, appellant, Joseph R. Aloi, pro se, filed a notice of

appeal from the March 25, 2014 and May 2, 2014 entries of the Portage County Court

of Common Pleas. In the March 25 entry, the trial court ordered that any subpoenas

issued by any party be reviewed by the court prior to the clerk issuing the subpoena. In

the May 2 entry, the trial court denied Mr. Aloi’s motion to enlarge time.

        {¶2}     On June 12, 2014, appellees, Enervest Operating, L.L.C., CGAS

Properties, L.P., Enervest Energy Institutional Fund IX, L.P., Enervest Energy

Institutional Fund IX-WI, L.P., Enervest Energy Institutional Fund IX-A, L.P. and Belden
& Blake Corporation, filed a motion to dismiss the appeal for lack of a final appealable

order. In their motion, appellees assert that the March 25, 2014 and May 2, 2014

entries are not final appealable orders and are not proper for appellate review.

       {¶3}   The docket in this case reveals that appellees filed a complaint against Mr.

Aloi, alleging, in part, that Mr. Aloi’s attempt to cancel the oil and gas lease by filing an

affidavit of forfeiture were wrongful, were not in accordance with R.C. 1509.332, and

were void and of no effect. After Mr. Aloi answered the complaint, appellees moved for

partial summary judgment as to that allegation, which remains pending.

       {¶4}   We must determine whether the order appealed from is a final appealable

order. According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a

trial court can be immediately reviewed by an appellate court only if it constitutes a “final

order” in the action. Estate of Biddlestone, 11th Dist. No. 2010-T-0131, 2011-Ohio-

1299, ¶ 3. If a lower court’s order is not final, a reviewing court has no jurisdiction to

review the matter and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. of N.

Am., 44 Ohio St. 3d 17, 20 (1989). For a judgment to be final and appealable, it must

satisfy the requirements of R.C. 2505.02 and if applicable, Civ.R. 54(B).

       {¶5}   Pursuant to R.C. 2505.02(B), there are seven categories of a “final order,”

and if the judgment of the trial court satisfies any of them, it will be deemed a “final

order” and can be immediately appealed and reviewed by a court of appeals. R.C.

2505.02(B) states that:

       {¶6}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶7}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;


                                              2
       {¶8}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶9}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶11} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶14} “(6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶15} “(7) An order in an appropriation proceeding * * *.”

       {¶16} For R.C. 2505.02(B)(1) to apply to the appealed entries, they must affect a

substantial right, determine the action, and prevent further judgment. In the instant

matter, the two orders involved in this appeal do not fit into this category. Mr. Aloi is

appealing an entry relating to the review of discovery and an entry denying his motion

for enlargement of time to amend his pleading.

       {¶17} Generally, discovery issues are interlocutory in nature and a trial court’s

judgment regarding these issues does not constitute a final and appealable order. See

Stewart v. Siciliano, 11th Dist. No. 2011-A-0042, 2012-Ohio-6123.


                                            3
      {¶18} For R.C. 2505.02(B)(2) to apply, the order under review must be made in

a special proceeding, which is defined as “an action or proceeding that is specially

created by statute and that prior to 1853 was not denoted as an action at law or a suit in

equity.” R.C. 2505.02(A)(2). This matter does not involve a special proceeding in the

context of final appealable orders. Thus, R.C. 2505.02(B)(2) does not apply.

      {¶19} In addition, it is clear that neither the March 25, 2014, nor the May 2, 2014

entries vacate a judgment, grant a provisional remedy, deal with a class action,

determine the constitutionality of Am. Sub. S.B. 281 or Sub. S.B. 80, or deal with an

appropriation proceeding. Therefore, R.C. 2505.02(B)(3)-(7) do not apply.

      {¶20} Here, in the March 25, 2014 entry, the trial court simply ordered that any

subpoenas issued be reviewed by the court prior to being issued. Therefore, that entry

is an interlocutory order and is not final. Furthermore, the May 2, 2014 order denied Mr.

Aloi’s motion for enlargement of time, which is also interlocutory and not final. This

appeal has been filed prematurely. Mr. Aloi will have a meaningful and effective remedy

by means of an appeal once a final judgment is reached. See Children’s Hosp. Med.

Ctr. v. Tomaiko, 11th Dist. No. 2011-P-0103, 2011-Ohio-6838, at ¶ 5.

      {¶21} Based on the foregoing, appellees’ motion to dismiss this appeal is hereby

granted, and the appeal is dismissed for lack of a final appealable order.

      {¶22} Appeal dismissed.



TIMOTHY P. CANNON, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                            4